       Case 5:20-cv-00011 Document 1 Filed 01/02/20 Page 1 of 14 Page ID #:1



 1   Joseph La Costa
     CB#:108443
 2   7860 Mission Center Court, Suite 201
     San Diego, California 92108
 3   (619) 922-5287
 4
     Attorney for Plaintiffs, Edith Gomez, Oscar Vasquez,
 5   and Baby Vasquez (deceased)
 6

 7                                 UNITED STATES DISTRICT COURT
                                       Central District of California
 8

 9
      EDITH GOMEZ, OSCAR VASQUEZ )) Case No.
10    individually and as the Personal      )
11
      Representative of the Estate of their )       Complaint
                                            )
      unborn child hereinafter “Baby        )   Diversity Jurisdiction
12    Vasquez”,                             ) WRONGFUL DEATH AND
      Plaintiffs,                           )     NEGLIGENCE
13                                          )
                                            )
14    V.                                    )
                                            )
15                                          )
      Laurie Hernandez,                     )
16                                          )
                                            )
17    Defendant.                            )
18

19           Plaintiffs, Edith Gomez, Oscar Vasquez, Wife and Husband, individually and
20    as the Personal Representative of the Estate of their unborn child hereinafter “Baby
21
      Vasquez”, by and through their attorney, Joseph La Costa bring suit against
22
      Defendant Laurie Hernandez, (hereinafter “Defendant HERNANDEZ”), and state
23
      as follows:
24
                                        VENUE AND JURISDICTION
25
             The accident took place in State of California. EDITH GOMEZ, OSCAR
26
      VASQUEZ and their deceased child are Citizens and Residents of Mexico.
27

28
                                                              1

     C:\Users\joela\Dropbox\jesus and oscar pi complaints\Edith Angelica Gomez & Oscar Ivan Vasquez\central district
     complaint.docx
       Case 5:20-cv-00011 Document 1 Filed 01/02/20 Page 2 of 14 Page ID #:2



 1    Defendant LAURIE HERNANDEZ is a citizen of the United States and a resident
 2    of State of California and while the accident took place in Riverside county it is
 3    only known that she was a time of the accident Defendant LAURIE HERNANDEZ
 4    was a resident of Riverside County in the State of California.. If after discovery of
 5    the True residence of Defendant and any future Co-Defendants becomes known
 6
      then the Plaintiffs agree to stipulate to a more convenient Forum for those
 7
      Defendants. At present many Questions about this accident remain open, since
 8
      defendant has refused to answer any questions about the accident perhaps to
 9
      protect her Fifth amendment rights against Self Incrimination, to date no criminal
10
      charges have been brought.
11
             There is therefore diversity of citizenship and the amount in question exceeds
12
      $75,000.
13
                                         FACTS OF THE ACCIDENT
14
           1. The Plaintiffs incorporate herein by reference all preceding paragraphs.
15
           2. On April 18, 2019, at approximately 5:25 p.m., OSCAR VASQUEZ was
16
               lawfully operating his vehicle (2018 Chevrolet Aveo) and his wife EDITH
17

18
               GOMEZ and their unborn child were passengers traveling southbound on

19
               Interstate 215 in the county of Riverside, California. Traffic was stopped.

20         3. Defendant HERNANDEZ was operating a 2016 Honda Civic, traveling south
21             bound was operating her vehicle in a negligent manner at high rate of speed
22             and plowed into the Vasquez vehicle pushing it forward into two other cars.
23         4. OSCAR VASQUEZ and EDITH GOMEZ suffered serious injuries. Edith’s
24             jaw was broken, and she suffered a miscarriage a few days later.
25               COUNT I – WRONGFUL DEATH AND PERSONAL INJURY
26         5. The Plaintiffs incorporate herein by reference all preceding paragraphs.
27

28
                                                              2

     C:\Users\joela\Dropbox\jesus and oscar pi complaints\Edith Angelica Gomez & Oscar Ivan Vasquez\central district
     complaint.docx
       Case 5:20-cv-00011 Document 1 Filed 01/02/20 Page 3 of 14 Page ID #:3



 1         6. Defendant HERNANDEZ owed a duty OSCAR VASQUEZ and EDITH
 2             GOMEZ and their unborn child to use reasonable care in operating and
 3             controlling her vehicle.
 4         7. Defendant HERNANDEZ failed to use reasonable care in operating her
 5             vehicle when she failed to yield the stop when approaching stopped traffic
 6
               on the Interstate to OSCAR VASQUEZ and EDITH GOMEZ Edith Gomez,
 7
               Oscar Vasquez and their unborn child, and continued to drive when it was
 8
               unsafe to do so.
 9
           8. Defendant HERNANDEZ caused the collision between Edith Gomez, Oscar
10
               Vasquez and their unborn child’s vehicle and their vehicle, and breached his
11
               duties owed to Edith Gomez, Oscar Vasquez and their unborn child.
12
           9. As a direct and proximate result of Defendant HERNANDEZ’s negligence
13
               and breach of duties owed to Edith Gomez, Oscar Vasquez and their unborn
14
               child, BABY VASQUEZ their unborn child sustained fatal bodily injuries
15
               and was pronounced dead at a hospital in Mexico on April 19, 2019. Edith
16
               Gomez and Oscar Vasquez themselves were also seriously injured due to
17

18
               defendant’s actions.

19
             10. As a direct and proximate result of Defendant HERNANDEZ’ negligence

20           in causing the death of BABY VASQUEZ, Plaintiffs Edith Gomez, and
21           Oscar Vasquez have sustained pecuniary loss, economic damages and loss,
22           mental anguish, emotional pain and suffering, loss of society, loss of
23           companionship, loss of comfort, loss of protection, loss of parental care, loss
24           of advice, loss of counsel, loss of training, loss of guidance, loss of education
25           and loss of filial care.
26           WHEREFORE, Plaintiffs, Edith Gomez, Oscar Vasquez and their unborn
27    child, demand judgment against the Defendants for their, property damage,
28
                                                              3

     C:\Users\joela\Dropbox\jesus and oscar pi complaints\Edith Angelica Gomez & Oscar Ivan Vasquez\central district
     complaint.docx
       Case 5:20-cv-00011 Document 1 Filed 01/02/20 Page 4 of 14 Page ID #:4



 1    personal injury and wrongful death claims in the amount of FIVE MILLION
 2    DOLLARS ($5,000,000.00) in economic and non-economic damages,
 3    compensatory damages, plus costs, pre-judgment interest and post-judgment
 4    interest.
 5

 6
                                     COUNT II – SURVIVAL ACTION
 7
     11. The Plaintiffs incorporate herein by reference all preceding paragraphs.
 8
     12. Defendant HERNANDEZ owed Edith Gomez, Oscar Vasquez and their unborn
 9
     child a duty to use reasonable care in operating and controlling her vehicle.
10
     13. Defendant HERNANDEZ breached his duty owed to Edith Gomez, Oscar
11
     Vasquez and their unborn child when he failed to use reasonable care in operating
12
     her vehicle when she failed to yield to the stopped traffic and crashed into Edith
13
     Gomez, Oscar Vasquez and their unborn child when it was unsafe to do so.
14
     14. Defendant Hernandez caused the collision between Edith Gomez, Oscar
15
     Vasquez and their unborn child’s vehicle and his vehicle, and breached her duties
16
     owed to Edith Gomez, Oscar Vasquez and their unborn child.
17

18
     15. As a direct and proximate result of Defendant Hernandez’s breach of duties

19
     owed to Edith Gomez, Oscar Vasquez and their unborn child, Edith Gomez, Oscar

20   Vasquez and their unborn child suffered from conscious pain and suffering was
21   pronounced dead at a hospital in Mexico a few days later.
22   16. Plaintiffs bring a survival action pursuant for the aforementioned expenses,
23   conscious pain and suffering and pre-impact fright suffered by Edith Gomez, Oscar
24   Vasquez and their unborn child.
25    WHEREFORE, Plaintiff, Estate of Edith Gomez, Oscar Vasquez and as personal
26    representative of the Estate of BABY VASQUEZ, demands judgment against the
27    Defendant, in the amount of FIVE MILLION DOLLARS ($5,000,000.00) in
28
                                                              4

     C:\Users\joela\Dropbox\jesus and oscar pi complaints\Edith Angelica Gomez & Oscar Ivan Vasquez\central district
     complaint.docx
       Case 5:20-cv-00011 Document 1 Filed 01/02/20 Page 5 of 14 Page ID #:5



 1    economic and non-economic damages, compensatory damages, plus costs, pre-
 2    judgment interest and post-judgment interest.
 3                                       COUNT III – NEGLIGENCE
 4    17. The Plaintiffs incorporate herein by reference all preceding paragraphs.
 5    18. Defendant HERNANDEZ had a duty to act reasonably and use due care while
 6
      driving. Defendant HERNANDEZ had a duty to pay attention to traffic, to
 7
      maintain a proper lookout, to obey traffic control devices, to obey the laws and
 8
      rules of the State of California, to maintain proper speed for the conditions, to
 9
      reduce speed to avoid an accident and to control his vehicle to avoid a collision.
10
      19. Defendant Hernandez breached that duty of due care by failing to pay proper
11
      attention to the roadway, pedestrians and traffic, failing to maintain a proper
12
      lookout, failing to obey the traffic control device, failing to obey the laws and rules
13
      of the State of California , failing to maintain proper speed for the conditions,
14
      failing to reduce speed to avoid an accident, failing to maintain a proper distance
15
      between vehicles and failing to control his vehicle in order to avoid a collision.
16
      20. As a direct result of the automobile collision and the negligence of Defendant
17

18
      HERNANDEZ, Edith Gomez, Oscar Vasquez and their unborn child suffered

19
      conscious pain and suffering and BABY VASQUEZ was pronounced dead on

20    April 19, 2019.
21    21. As a direct result of the automobile collision and the negligence of Defendant
22    HERNANDEZ, the Plaintiffs have suffered conscious pain and suffering, incurred
23    medical expenses, funeral expenses and other damages.
24    22. All of the above damages were directly and proximately caused by the
25    aforementioned negligence of Defendant HERNANDEZ, and were incurred
26    without contributory negligence or assumption of the risk on the part of the
27

28
                                                              5

     C:\Users\joela\Dropbox\jesus and oscar pi complaints\Edith Angelica Gomez & Oscar Ivan Vasquez\central district
     complaint.docx
       Case 5:20-cv-00011 Document 1 Filed 01/02/20 Page 6 of 14 Page ID #:6



 1    decedent, Edith Gomez, Oscar Vasquez and their unborn child, or an opportunity
 2    for Edith Gomez, Oscar Vasquez and their unborn child to avoid the accident.
 3           WHEREFORE, Plaintiffs Edith Gomez, Oscar Vasquez and their unborn
 4    child, by Oscar Vasquez as personal representative of Baby Vasquez, demands
 5    judgment against Defendant HERNANDEZ in the amount of FIVE MILLION
 6
      DOLLARS ($5,000,000.00) in economic and non-economic damages,
 7
      compensatory damages, plus costs, pre-judgment interest and post-judgment
 8
      interest.
 9
                           JURISDICTION AND CONSTITUTIONALITY
10
                                            OF CALIFORNIA LAW
11
             Presently in California, “[a] fetus is not a person within the meaning of our
12

13   wrongful death statute until there has been a live birth” Justus v. Atchison (1977) 9
14
     Cal.3d 564, at 579-580. This means that in California, the parent(s) cannot bring a
15
     wrongful death civil suit if the unborn child dies based on negligence or other
16

17   wrongdoing. If the parent or parents are witness to the wrongful act that brings about
18
     the fetal death, however, the parents may have a rightful claim for infliction of
19

20   emotional distress.
21           California does treat Unborn Children as “Persons” in a number of areas
22
     including criminally, inheritance and family law matters.
23

24           However, to not allow recovery for wrongful death, California follows a
25
      minority rule, as nearly all the States and the District of Columbia allow actions for
26

27
      death of unborn children. Some states split on whether “Viability” is a controlling

28
                                                              6

     C:\Users\joela\Dropbox\jesus and oscar pi complaints\Edith Angelica Gomez & Oscar Ivan Vasquez\central district
     complaint.docx
       Case 5:20-cv-00011 Document 1 Filed 01/02/20 Page 7 of 14 Page ID #:7



 1    factor, while a majority do not even consider that fact. The overwhelming majority
 2
      of jurisdictions now allow recovery under wrongful death statutes for prenatal
 3

 4    injuries resulting in stillbirth where the injury causes death of the child.
 5           California continues to cling to an Archaic and Unscientific definition of
 6
      life rejected not only under the United States Constitution, but the
 7

 8    overwhelming body of International Law and treaties of the United States.
 9
             Other state cases and laws controlling these facts show the overwhelming
10

11
      concept of when life begins and when basic human and civil rights attach to

12    unborn children these are:
13
      Alabama - Eich v. Town of Gulf Shores, 300 So.2d 354 (Ala. 1974);
14

15    Alaska - AK Stat § 09.55.585 (2015);
16
      Arizona - Summerfield v. Superior Court, 698 P.2d 712, 719–24 (Ariz. 1985);
17

18
      Arkansas- Crussell v. Electrolux Home Prods., Inc., 499 F. Supp. 2d 1137, 1138–

19    41 (W.D. Ark.2007);
20
      Colorado - Espadero v. Feld, 649 F. Supp. 1480, 1483–85 (D. Colo. 1986), cited
21

22    with approval in Keefe v. Pizza Hut of Am., Inc., 868 P.2d 1092, 1094 (Colo. App.
23
      1994);
24
      Connecticut - Gorke v. LeClerc, 181 A.2d 448 (Conn. Super. Ct. 1962); Florence
25

26    v. Town of Plainfield, 849 A.2d 7, 15–19 (Conn. Super. Ct. 2004);
27

28
                                                              7

     C:\Users\joela\Dropbox\jesus and oscar pi complaints\Edith Angelica Gomez & Oscar Ivan Vasquez\central district
     complaint.docx
       Case 5:20-cv-00011 Document 1 Filed 01/02/20 Page 8 of 14 Page ID #:8



 1    Delaware - Luff v. Hawkins, 551 A.2d 437, 438 n.1 (Del. Super. Ct. 1988) and
 2
      Worgan v. Greggo & Ferrara, Inc., 128 A.2d 557 (Del. Super. Ct. 1956);
 3

 4     District of Columbia - Greater Se. Cmty. Hosp. v. Williams, 482 A.2d 394, 396 &
 5    n.2 (D.C. 1984) (express statement in context of wrongful death action);
 6
      Florida - Fla. Stat. Ann. §775.021(5) creates civil right of action ;
 7

 8    Georgia - Porter v. Lassiter, 87 S.E.2d 100 (Ga. Ct. App. 1955); Shirley v. Bacon,
 9
      267 S.E.2d 809 (Ga. Ct. App. 1980);
10

11
      Hawaii - Wade v. United States, 745 F. Supp. 1573, 1579 (D. Haw. 1990);

12    Idaho - Volk v. Baldazo, 651 P.2d 11, 13 (Idaho 1982);
13
      Illinois - Chrisafogeorgis v. Brandenberg, 304 N.E.2d 2011] (Ill. 1973) and 740
14

15    ILL. COMP. STAT. ANN. 180/2.2 (West 2010) (amending wrongful death statute to
16
      apply to an unborn child regardless of the stage of gestation or development);
17

18
      Indiana - Indiana Code Title 34. Civil Law and Procedure § 34-23-2-1;

19    Iowa - Lambert v. Sisters of Mercy Health Corp., 369 N.W.2d 417 (Iowa 1985)
20
      (recognizing action for medical malpractice in attending pregnant woman) and
21

22    Kilker ex rel. Kilker v. Mulry, 437 N.W.2d 1 (Iowa Ct. App. 1988) (prenatal
23
      injury);
24
      Kansas - Hale v. Manion, 368 P.2d 1 (Kan. 1962);
25

26

27

28
                                                              8

     C:\Users\joela\Dropbox\jesus and oscar pi complaints\Edith Angelica Gomez & Oscar Ivan Vasquez\central district
     complaint.docx
       Case 5:20-cv-00011 Document 1 Filed 01/02/20 Page 9 of 14 Page ID #:9



 1    Kentucky - Mitchell v. Couch, 285 S.W.2d 901 (Ky. 1955) (by implication in
 2
      wrongful death action); City of Louisville v. Stuckenburg, 438 S.W.2d 94, 95 (Ky.
 3

 4    1968);
 5    Louisiana - Wartelle v. Women’s and Children’s Hosp., Inc., 704 So.2d 778, 781
 6
      (La. 1998) (citing LA. CIV. CODE ANN. art. 26);
 7

 8    Maine - Shaw v. Jendzejec, 717 A.2d 367 (1998) 1998 ME 208;
 9
      Maryland - State ex rel. Odham v. Sherman, 198 A.2d 71 (Md. 1964);
10

11
      Massachusetts - Mone v. Greyhound Lines, Inc., 331 N.E.2d 916 (Mass. 1975);

12    Michigan - Marlow v. Krapek, 174 N.W.2d 172 (Mich. Ct. App. 1969) O’Neill v.
13
      Morse, 188 N.W.2d 785 (Mich. 1971); Jarvis v. Providence Hosp., 444 N.W.2d
14

15    236, 238–39 (Mich. Ct. App. 1989);
16
      Minnesota - Verkennes v. Corniea, 38 N.W.2d 838 (Minn. 1949) (same); Pehrson
17

18
      v. Kistner, 222 N.W.2d 334, 336 (Minn. 1974) (following Verkennes);

19    Mississippi - Rainey v. Horn, 72 So.2d 434, 439–40 (Miss. 1954) (express
20
      statement in context of wrongful death action);
21

22    Missouri - O’Grady v. Brown, 654 S.W.2d 904 (Mo. 1983);
23
      Montana - Strzelczyk v. Jett, 870 P.2d 730 (Mont. 1994) (by implication in
24
      wrongful death action);
25

26    Nebraska- Hartley v. Guthmann, 532 N.W.2d 331 (Neb. 1995) (prenatal injury);
27
      Miles v. Box Butte County, 489 N.W.2d 829 (Neb. 1992);
28
                                                              9

     C:\Users\joela\Dropbox\jesus and oscar pi complaints\Edith Angelica Gomez & Oscar Ivan Vasquez\central district
     complaint.docx
     Case 5:20-cv-00011 Document 1 Filed 01/02/20 Page 10 of 14 Page ID #:10



 1    Nevada - White v. Yup, 85 Nev. 527 (1969);
 2
      New Hampshire - Poliquin v. MacDonald, 135 A.2d 249 (N.H. 1957);
 3

 4    New Jersey - Giardina v. Bennett, 111 N.J. 412 (1988), 545 A.2d 139;
 5    New Mexico - Davila v. Bodelson, 704 P.2d 1119 (N.M. Ct. App. 1985) Salazar v.
 6
      St. Vincent Hosp., 619 P.2d 826 (N.M. Ct. App. 1980);
 7

 8    North Carolina - DiDonato v. Wortman, 358 S.E.2d 489, 490–93 (N.C. 1987);
 9
      North Dakota – Hopkins v. McBane, 359 N.W.2d 862 (N.D. 1984);
10

11
      Ohio - Williams v. Marion Rapid Transit, Inc., 87 N.E.2d 334 (Ohio 1949) and

12    Griffiths v. Doctors Hosp., 780 N.E.2d 603, 606 (Ohio Ct. App. 2002);
13
      Oklahoma - OKLA STAT. ANN. tit. 12, § 1053(F) (West Supp. 2012); OKLA
14

15    STAT. ANN. tit. 63, § 1-730;
16
      Oregon- Mallison v. Pomeroy, 291 P.2d 225 (Or. 1955) (by implication in
17

18
      wrongful death case);

19    Pennsylvania - Amadio v. Levin, 501 A.2d 1085 (Pa. 1985);
20
      Rhode Island - Presley v. Newport Hosp., 365 A.2d 748 (R.I. 1976);
21

22    South Carolina - Hall v. Murphy, 113 S.E.2d 790, 793 (S.C. 1960) (express
23
      statement in context of wrongful death action);
24
      South Dakota - Farley v. Mount Mary Hosp. Ass’n, 387 N.W.2d 42 (S.D. 1986);
25

26    Tennessee- Shousha v. Matthews Drivurself Serv., Inc., 358 S.W.2d 471, 476
27
      (Tenn. 1962);
28
                                                             10

     C:\Users\joela\Dropbox\jesus and oscar pi complaints\Edith Angelica Gomez & Oscar Ivan Vasquez\central district
     complaint.docx
     Case 5:20-cv-00011 Document 1 Filed 01/02/20 Page 11 of 14 Page ID #:11



 1    Texas - TEX. CIV. PRAC. & REM. CODE ANN. § 71.001(4) (West 2008) (defining
 2
      “individual” in wrongful death statute to include “an unborn child at every stage
 3

 4    of gestation from fertilization until birth”);
 5    Utah - Reiser v. Lohner, 641 P.2d 93 (Utah 1982) (apparently recognizing that a
 6
      cause of action for prenatal injuries exists in Utah);
 7

 8    Vermont - Vaillancourt v. Med. Ctr. Hosp. of Vt., Inc., 425 A.2d 92, 94–95 (Vt.
 9
      1980) (by implication in wrongful death action);
10

11
      Virginia - Lawrence v. Craven Tire Co., 169 S.E.2d 440 (Va. 1969) and Kalafut v.

12    Gruver, 389 S.E.2d 681 (Va. 1990);
13
      Washington - Moen v. Hanson, 537 P.2d 266 (Wash. 1975);
14

15    West Virginia - Farley v. Sartin, 466 S.E.2d 522, 528 (W. Va. 1995);
16
      Wisconsin - Kwaterski v. State Farm Mut. Auto. Ins. Co., 34 Wis. 2d 14
17

18
      (Wis. 1967);

19    Wyoming- there is no appellate authority, but a 2002 trial court allowed a cause
20
      of action for the wrongful death of a “stillborn child.” Jeffers v. Wyoming Medical
21

22    Center, No. 77727A, 2002 WL 33963921, at *1 (Wyo. Dist. Ct. Sept. 23, 2002).
23
             The Current law in California violates several principles of Constitutional
24
      Law:
25

26    1. Violates Equal Protection Law –18 U.S. Code § 1841. Protection of Unborn
27
           Children Act also known as “Lacy’s Law” states that a criminal act on Federal
28
                                                             11

     C:\Users\joela\Dropbox\jesus and oscar pi complaints\Edith Angelica Gomez & Oscar Ivan Vasquez\central district
     complaint.docx
     Case 5:20-cv-00011 Document 1 Filed 01/02/20 Page 12 of 14 Page ID #:12



 1         property resulting in a death of an unborn child raises both criminal and civil
 2
           Penalties. This accident happened on an Interstate Highway involving nationals
 3

 4         of different countries.
 5    2. Violates Equal Protection Law – California law does allow for prosecution of
 6
           Wrongful Death of Unborn Children criminally, with right to Restitution but
 7

 8         not for civil cases when no prosecution is done. Here, HERNANDEZ could
 9
           have been cited for reckless driving, but to date has not. All this is clearly
10

11
           intertwined with the politics involved in the ongoing political controversies

12         involving the constitutionality of Roe v. Wade. Some of the above cases were
13
           determined before Roe others used Roe’s standards of viability, while more
14

15         recent cases throw out the issue of viability altogether .
16
      3. Relies wrongfully of the logic of Roe -The Rights of Unborn Children and the
17

18
           science involving them has advanced so far that Roe needs to be reviewed in

19         light of these changes. Across society the value of Unborn Children has
20
           increased greatly from 1983 and California’s denial of Survivor Rights to
21

22         parents who lose a child is a violation of the United States Constitution Fifth
23
           Amendment’s “Right to Life”. Clearly the failure of California to protect its
24
           most vulnerable “persons” with civil redress violate principals of due process
25

26         and fairness.
27

28
                                                             12

     C:\Users\joela\Dropbox\jesus and oscar pi complaints\Edith Angelica Gomez & Oscar Ivan Vasquez\central district
     complaint.docx
     Case 5:20-cv-00011 Document 1 Filed 01/02/20 Page 13 of 14 Page ID #:13



 1    4. Violates the Charter of the United Nations and The Universal Declaration
 2
           of Human Rights (UDHR) – Both the United States and Mexico are
 3

 4         signatories of the United Nations Charter [United States approval October 24,
 5         1945 and Mexico approval on November 7, 1945.] Article 3 of the charter
 6
           states: Everyone has the right to life, liberty and security of person.
 7

 8         California’s law impermissibly violates the Charter by putting an unnecessary
 9
           burden on the rights of visitors to California and as such violates a Treaty of the
10

11
           United States and as such violates International Law.

12    PRAYER FOR RELIEF
13    WHEREFORE plaintiffs pray for judgment against defendant, on all causes
14
      of action as follows:
15
      1. For general damages according to proof;
16
      2. For special damages according to proof;
17
      3. For personal property damages according to proof;
18
      4. For pre-judgment and post-judgment interest as allowed by law;
19
      5. For costs of suit incurred herein; and
20
      6. For such other and further relief as this Court may deem just and proper.
21

22
      DATED: January 2, 2020
23
      Respectfully submitted,
24
      /s/ Joseph La Costa
25

26
      JOSEPH LA COSTA,

27
       ATTORNEY AT LAW FOR PLAINTIFFS

28
                                                             13

     C:\Users\joela\Dropbox\jesus and oscar pi complaints\Edith Angelica Gomez & Oscar Ivan Vasquez\central district
     complaint.docx
     Case 5:20-cv-00011 Document 1 Filed 01/02/20 Page 14 of 14 Page ID #:14



 1                                       DEMAND FOR JURY TRIAL
 2    Plaintiff hereby demands a trial by jury for all claims.
 3    DATED: January 2, 2020
 4    Respectfully submitted,
 5    /s/ Joseph La Costa
 6
      JOSEPH LA COSTA,
 7
       ATTORNEY AT LAW FOR PLAINTIFFS
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                             14

     C:\Users\joela\Dropbox\jesus and oscar pi complaints\Edith Angelica Gomez & Oscar Ivan Vasquez\central district
     complaint.docx
